


110 HRES 41 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. Meehan (for
			 himself, Mr. Stark,
			 Mr. Allen,
			 Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. DeFazio,
			 Mr. Payne,
			 Ms. Woolsey,
			 Mr. Grijalva,
			 Ms. Baldwin,
			 Ms. McCollum of Minnesota,
			 Mr. Markey,
			 Mr. Honda,
			 Mr. Cummings,
			 Mr. Kennedy, and
			 Mrs. Tauscher) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that an increase in the number of members of the United States
		  Forces deployed in Iraq is the wrong course of action and that a drastic shift
		  in the political and diplomatic strategy of the United States is needed to help
		  secure and stabilize Iraq.
	
	
		Whereas the situation in Iraq is rapidly deteriorating and
			 is increasingly becoming a problem that cannot be solved militarily;
		Whereas President Bush has acknowledged that the current
			 strategy in Iraq is not working;
		Whereas December 2006 marked the deadliest month of the
			 War in Iraq in over two years, and United States casualties surpassed
			 3,000;
		Whereas it is crucial that the 110th Congress assert its
			 constitutionally mandated authority to serve as a check on the President’s
			 handling of the war by overseeing the more than $300 billion already obligated
			 or expended on the war and any requests for additional appropriations;
		Whereas an increase in the number of members of the United
			 States Armed Forces deployed in Iraq above the current level of 132,000 troops
			 will continue to increase Iraqi dependence on United States forces and further
			 prevents the Iraqi government from taking responsibility for securing their
			 country;
		Whereas General John Abizaid, Commander of United States
			 Central Command, has testified before the Armed Services Committee of the
			 Senate that he has met with the top military commanders in Iraq and they all
			 agree that more troops are not necessary because more American forces
			 prevent the Iraqis from doing more, from taking more responsibility for their
			 own future;
		Whereas since June 2006, the United States has increased
			 its military presence in Baghdad twice, while the violence and deaths of
			 Americans has drastically increased since the last troop increase;
		Whereas the neighboring countries and the region
			 surrounding Iraq share a strategic vested interest in playing a constructive
			 role in ending the violence in Iraq and creating a stable and peaceful
			 nation;
		Whereas it is critical that United States diplomats engage
			 the countries of the world in this struggle and make it clear that no nation
			 can afford to ignore the continued chaos in the Middle East; and
		Whereas a growing consensus exists among the majority of
			 the American people, military leaders, and the bipartisan Iraq Study Group that
			 the United States should begin a phased strategic redeployment of United States
			 troops from Iraq in 2007 in conjunction with a increase in diplomacy to
			 stabilize Iraq: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)after more than 3,000 American casualties,
			 over $300 billion in expenditures, and almost four years of fighting, an
			 increase in the number of members of the United States Armed Forces deployed in
			 Iraq above the current level of 132,000 is the wrong course of action and
			 should not be done without an express authorization for the increase in an Act
			 of Congress; and
			(2)a
			 drastic shift in the political and diplomatic strategy of the United States, as
			 well as the mission of the United States Armed Forces in Iraq, is needed to
			 secure and stabilize Iraq so that the United States can begin a phased
			 withdrawal of United States troops as soon as possible.
			
